TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-18-00434-CV



                                Wichita County, Texas, Appellant

                                                 v.

                     Environmental Engineering & Geotechnics, Inc., Appellee


              FROM THE 200TH DISTRICT COURT OF TRAVIS COUNTY
   NO. D-1-GN-18-001884, THE HONORABLE DUSTIN M. HOWELL, JUDGE PRESIDING



                                           ORDER

PER CURIAM

               We stay, pending further order of this Court, trial-level proceedings to enforce the

order of June 21, 2018, including proceedings on the pending motion for contempt and sanctions

filed by appellee.

               It is ordered on July 16, 2016.



Before Chief Justice Rose, Justices Pemberton and Field